Title: From James Madison to J. Townsend and Company (Abstract), 11 March 1805
From: Madison, James
To: J. Townsend and Company


11 March 1805, Department of State. “I have received your letter of the 22d. ult, [not found] with its inclosures. In conformity to usage it is incumbent upon you to prosecute an appeal from the sentence of condemnation in Santo Domingo to the proper tribunal in France. Should justice not be obtained by these means either from the captors or their sureties, it will remain for such ulterior interposition of the Executive as may be required by the circumstances of the case. The papers are returned on account of some of them being official exemplifications.”
